            Case 2:20-cv-03856-RBS Document 14 Filed 08/13/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DEVANG PATEL                                 :
                                             :       CIVIL ACTION
                v.                           :
                                             :       NO. 20-3856
ATTORNEY GENERAL WILLIAM P.                  :
BARR, ET AL.                                 :

                                            ORDER

       AND NOW, this 13th day of August 2020, upon consideration of Defendants’ Motion to

Dismiss (ECF No. 7), Plaintiff’s response thereto (ECF No. 11), Defendants’ reply (ECF No.

12), and Plaintiff’s Supplemental Brief Regarding Jurisdiction (ECF No. 6), and after a hearing

with counsel (ECF Nos. 5, 9), it is ORDERED, consistent with the accompanying

Memorandum, as follows:

       1.       The Motion to Dismiss is DENIED;

       2.       The Government’s execution of Plaintiff Devang Patel’s final order of removal

                (dated May 11, 2020) is STAYED until further order of the Court; and

       3.       Counsel for the Government must immediately serve a copy of this Order on the

                appropriate officials who have authority over ensuring compliance with this

                Order.

       IT IS SO ORDERED.

                                                     BY THE COURT:


                                                    /s/ R. Barclay Surrick
                                                    R. BARCLAY SURRICK, J.
